Citation Nr: 0324895	
Decision Date: 09/25/03    Archive Date: 10/02/03

DOCKET NO.  99-02 100A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUE

Entitlement to an increase in the 20 percent evaluation 
currently assigned for residuals of a shell fragment wound to 
the lumbar spine with disc involvement.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from May 1949 to December 
1952.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a February 1998 decision by the RO 
which denied an increased rating for the veteran's low back 
disability.  In April 2003, a hearing was held at the RO 
before the undersigned member of the Board.  


REMAND

Although further delay is regrettable, the Board finds that 
additional development must be accomplished prior to further 
consideration of the veteran's appeal.  

Initially, it is noted that while the veteran was examined by 
VA on several occasions during the pendency of this appeal, 
the examiners did not provide sufficiently detailed 
information to assess the degree of functional impairment of 
the veteran's low back disability under 38 C.F.R. §§ 4.40, 
4.45, and the holding in DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The clinical findings varied significantly for 
ranges of motion and involvement of neurological symptoms 
and, therefore, did not provide a clear picture of the extent 
and severity of the low back disability.  Moreover, most of 
the reports, including the three most recent examinations 
from June 2001 to the present, indicated that the claims file 
was not made available for review.  38 C.F.R. § 4.2 requires 
that medical reports be interpreted in light of the whole-
recorded history.  See also EF v. Derwinski, 1 Vet. App. 324, 
326 (1991); and Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).  Furthermore, while the general medical examination 
performed in August 2003 included a diagnosis of severe 
degenerative arthritis of the lumbar spine with decreased 
range of motion, the examination report does not include a 
statement of findings concerning the lumbar spine, to include 
a range of motion study, comments regarding pain, weakness, 
spasm, etc.  

Given the absence of relevant clinical information, the Board 
finds that the current medical evidence of record is 
inadequate and that further development of the record is 
indicated.  The duty to assist includes providing a thorough 
and contemporaneous medical examination, especially where it 
is necessary to determine the current level of a disability.  
Peters v. Brown, 6 Vet. App. 540, 542 (1994).  

Also, in Esteban v. Brown, 6 Vet. App. 259 (1994) the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court"), held, in essence, that separate ratings may 
be assigned for the same disability if none of the 
symptomatology is duplicative.  The Board notes that while 
the RO considered assigning a separate evaluation for 
neurological involvement, it concluded that there were no 
neurological symptoms.  However, as the examinations of 
record are conflicting as to the degree of neurological 
involvement, the RO should reconsider assigning a separate 
rating if concomitant neurological symptoms are identified on 
the examinations ordered as a result of this remand.  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).

2.  The RO should take appropriate steps 
to obtain copies of all VA medical 
records since March 2003, not already 
obtained, and associate them with the 
claims folder.  (The veteran testified 
that all of his treatment was through the 
VA.)  

3.  The veteran should be afforded VA 
orthopedic and neurological examinations 
to determine the current severity of his 
service-connected low back disability.  
The claims folder and a copy of this 
REMAND must be made available to the 
examiners for review, and the examiners 
must indicate whether they reviewed the 
claims file.  In addition it is 
imperative that the examiners be provided 
a copy of the new rating criteria for 
rating intervertebral disc syndrome, 
effective September 23, 2002, so that 
findings (or the lack thereof) comporting 
with such criteria can be made.  The 
examiners should provide the 
answers/findings indicated below to each 
question or instruction posed.

The orthopedic examiner should respond to 
the following:  

I.  The examiner should note any 
limitation of motion in the lumbar 
spine and indicate what is 
considered normal range of motion.  

II.  The examiner should indicated 
whether there is listing of the 
whole spine to the opposite side, 
positive Goldthwaite's sign, loss of 
lateral motion with osteo-arthritic 
changes, or narrowing or 
irregularity of joint space, 
abnormal mobility on forced motion, 
or muscle spasm on extreme forward 
bending.  

III.  The examiner should determine 
whether the lumbar spine exhibits 
weakened movement, excess 
fatigability, or incoordination.  If 
feasible, these determinations 
should be expressed in terms of 
additional range of motion loss or 
favorable or unfavorable ankylosis 
due to any excess fatigability, 
weakened movement or incoordination.  
If the examiner is unable to make 
such a determination, it should be 
so indicated on the record.  

IV.  Lastly, the examiner should 
express an opinion on whether pain 
of the lumbar spine could 
significantly limit functional 
ability during flare-ups or when the 
spine is used repeatedly over a 
period of time.  These 
determinations should also, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss or favorable or 
unfavorable ankylosis due to pain on 
use or during flare-ups.  If the 
examiner is unable to make such a 
determination, it should be so 
indicated on the record.  

The neurological examiner should identify 
any neurological complaints or findings 
attributable to the service-connected 
lumbar spine disability.  If feasible, 
the manifestations of any co-existing but 
unrelated conditions should be 
dissociated.  The examiner should provide 
a written discussion of the degree of 
residual weakness or sensory disturbances 
due to the shell fragment wound, alone, 
and how it impacts on motor function of 
the lumbar spine.  The clinical findings 
and reasons upon which the opinions are 
based should be typed or otherwise 
recorded in a legible manner for review 
purposes.  If applicable, the examiner 
should provide a response to the 
following:  

I.  The examiner should note whether 
the veteran suffers from recurring 
attacks of intervertebral disc 
syndrome referable to the service-
connected back disability; and if 
so, the degree of intermittent 
relief he experiences between those 
attacks.  The examiner should 
further note whether any 
intervertebral disc syndrome that 
may be present results in 
incapacitating episodes and the 
total duration of any of these 
episodes.  

II.  The examiner should note if 
there is evidence that the veteran 
has neuropathy with characteristic 
pain attributable to the service-
connected back disability.  If so, 
the examiner should note whether the 
neuropathy results in demonstrable 
muscle spasm or any other 
neurological findings appropriate to 
the site of the diseased disc.  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim. 

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  In particular, 
the RO should determine if all medical 
findings necessary to rate the lumbar 
spine disability have been provided by 
the examiners and whether they have 
responded to all questions posed.  If 
not, the reports must be returned for 
corrective action.  38 C.F.R. § 4.2 
(2003).  

6.  After the requested development has 
been completed, the RO should 
readjudicate the merits of the claims 
based on all the evidence of record and 
all governing legal authority, including 
the VCAA and implementing regulations, 
the old and revised rating criteria for 
the musculoskeletal system, and any 
additional information obtained as a 
result of this remand.  If associated 
neurological symptoms are identified, the 
RO should consider whether a separate 
rating is warranted.  See VAOPGCPREC 23-
97.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be furnished an 
SSOC and given the opportunity to respond 
thereto. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.  




		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  


